Case 3:18-cv-00225-RLY-MPB Document 43 Filed 10/31/19 Page 1 of 1 PageID #: 260




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

  MEMORIAL HOSPITAL AND HEALTH   )
  CARE CENTER,                   )
                                 )
       Plaintiff,                )
                                 )                      Case No: 3:18-cv-225-RLY-MPB
  vs.                            )
                                 )
  HOUSTON INTERNATIONAL          )
  INSURANCE GROUP, HIIG ACCIDENT )
  & HEALTH, GREAT MIDWEST        )
  INSURANCE COMPANY,             )
                                 )
       Defendants.               )

                                     ORDER OF DISMISSAL

          This matter having come before the Court on the Stipulation of Dismissal with Prejudice,

 filed by the parties pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure; and

 the Court having fully considered the parties’ Stipulation and being otherwise duly advised in the

 premises, now finds that the Stipulation should be APPROVED;

          ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

 above-captioned matter shall be, and is hereby, dismissed in its entirety, with prejudice, each

 party to bear its own costs and attorneys’ fees.

 Dated: 10/31/2019
                                               Hon. Richard L. Young, Judge
                                               United States District Court
                                               Southern District of Indiana

 Served electronically on all
 ECF-registered counsel of record




 4816-7151-2490v1
